DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. 
Applicant’s amendments and the accompanying arguments with respect to a top surface of the metal interconnection overlapping a sidewall of the first spacer and a sidewall of the second spacer entirely in claim 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s amendments and the accompanying arguments with respect to the first curve contacting a top surface of the IMD layer directly in claim 19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new grounds of rejection are made in view of Keshtbod et al. (US 2011/0089511).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 19, the claim requires “a top surface of the top electrode adjacent to a first sidewall of the top electrode is different from the top surface of the top electrode adjacent to a second sidewall of the top electrode” and  “a second spacer on the second sidewall of the top electrode, wherein a top surface of the second spacer comprises a second curve lower than the top surface of the top electrode and the first curve and the second curve contact the top surface of the top electrode directly.” It is unclear from the claims how the top surface of the top electrode is different from one sidewall to the other and how the second curve can be lower than the top surface of the electrode and directly contacting the top surface of the electrode. It is further unclear, since as shown in Applicant’s Figures 3 and 4, the spacer 58 is below the planar portion 80 of the top electrode, but curves upward from the inclined portion of the top electrode 82.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaya (US 2013/0015541) in view of Kim et al. (US 2014/0061917), Choi et al. (US 2015/0311253), and Keshtbod et al. (US 2011/0089511).
In reference to claim 10, Kanaya (US 2013/0015541), hereafter “Kanaya,” discloses a semiconductor device, with reference to Figure 10, comprising: a magnetic tunneling junction (MTJ) on a substrate; a top electrode UE on the MTJ, wherein a first top surface of the top electrode adjacent to a first sidewall of the top electrode is different from a second top surface of the top electrode adjacent to a second sidewall of the top electrode; a first spacer 40 on the first sidewall of the top electrode; a second spacer 40 on the second sidewall of the top electrode; a first inter-metal dielectric (IMD) layer ILD around the MTJ and the top electrode, paragraph 77, and a metal interconnection V2 contacting the top electrode, paragraph 75.
Kanaya does not disclose a surface of the top electrode between the first top surface and the second top surface comprises a curved surface,
the metal interconnection contacting the top electrode, the first spacer, and the second spacer directly, and directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, the metal interconnection comprises the curved surface of the top electrode, or a top surface of the metal 
Kim et al. (US 2014/0061917), hereafter “Kim,” discloses a semiconductor device including teaching a surface of an electrode, 160 in Figure 7, between a first top surface and a second top surface comprises acurved surface, and a metal interconnection 150 connecting the electrode, the metal interconnection comprising the curved surface of the top electrode, Figure 7 and paragraphs 37, 49, and 60-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the top electrode between the first top surface and the second top surface to comprise a curved surface and the metal interconnection to comprise the curved surface of the top electrode. One would have been motivated to do so in order to increase the contact area between the top electrode and a via to decrease resistance of the interconnection, paragraph 49.
Choi et al. (US 2015/0311253), hereafter “Choi,” discloses a semiconductor device including teaching a metal interconnection, contacting the top electrode TE, the first spacer 142, and the second spacer 142 directly and directly contacting all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface, BL, shown in Figure 5, when formed in the small over-etching scenario of bit line opening 155 as shown in Figure 18A (b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the metal interconnection to contacti the top electrode, the first spacer, and the second spacer directly and directly contact all of the first top surface, all of the second top surface, and the surface between the first top surface and the second top surface. To do so would have merely been a simple substitution of one known element for 
Keshtbod et al. (US 2011/0089511), hereafter “Keshtbod,” discloses a semiconductor device including teaching a top surface of a metal interconnection 109 in Figure 18, overlaps a sidewall of the first spacer 95 and a sidewall of the second spacer 95 entirely, paragraphs 105 and 139 (even when misaligned as in Kim, see Figures 3 and 7 of Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a top surface of the metal interconnection to overlap a sidewall of the first spacer and a sidewall of the second spacer entirely.
One would have been motivated to do so in order to form a dual damascene contact to the memory cell, paragraph 139.
In reference to claim 11, Kanaya discloses the top surface of the top electrode UE adjacent to the first sidewall of the top electrode comprises a planar surface.
In reference to claim 12, Kanaya discloses the top surface of the top electrode UE adjacent to the second sidewall of the top electrode comprises an inclined surface.
In reference to claim 14, Kanaya discloses a top surface of the second spacer is lower than a top surface of the first spacer.
In reference to claim 15, Kanaya does not disclose a stop layer on the first IMD layer; a second IMD layer on the stop layer; and a metal interconnection in the stop layer and the second IMD layer to connect to the top electrode.
Keshtbod discloses a stop layer, 97 in Figure 18, on the first IMD layer 96; a second IMD layer 98 on the stop layer, paragraphs 110 and 117; and a metal interconnection 109 in the stop layer and the second IMD layer to connect to the top electrode 93, paragraph 139. It would have 
In reference to claim 16, Kanaya does not disclose a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode is different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode.
Kim discloses a semiconductor device including teaching a bottom surface of the metal interconnection, 120 in Figure 7, adjacent to the first sidewall of the electrode 160 is different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode to be different from the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one contact shape, or etching method for forming such contact, for another, to not remove a portion of the top electrode.
In reference to claims 17 and 18, Kim discloses the bottom surface of the metal interconnection adjacent to the first sidewall of the top electrode comprises a planar surface and the bottom surface of the metal interconnection adjacent to the second sidewall of the top electrode comprises an inclined surface, Figure 7.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keshtbod et al. (US 2011/0089511) in view of Kim et al. (US 2014/0061917).
In reference to claim 19, Keshtbod discloses a semiconductor device, with reference to Figure 18, comprising: a magnetic tunneling junction (MTJ) 88 on a substrate; a top electrode 93 on the MTJ, paragraphs 95 and 97; a first spacer 95 on the first sidewall of the top electrode, wherein a top surface of the first spacer comprises a first curve; a second spacer 95 on the second sidewall of the top electrode, wherein a top surface of the second spacer comprises a second curve lower than the top surface of the top electrode, and the first curve and the second curve contact the top surface of the top electrode directly, paragraphs 105; and a first inter-metal dielectric (IMD) layer 96 around the MTJ and the top electrode, wherein the first curve contacts a top surface of the IMD layer directly. paragraph 107.
Keshtbod does not disclose a top surface of the top electrode adjacent to a first sidewall of the top electrode is different from the top surface of the top electrode adjacent to a second sidewall of the top electrode.
Kim discloses a semiconductor device including teaching a top surface of the an electrode, 160 in Figure 7, adjacent to a first sidewall of the electrode is different from the top surface of the electrode adjacent to a second sidewall of the top electrode, Figure 7 and paragraphs 37, 49, and 60-62. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a top surface of the top electrode adjacent to a first sidewall of the top electrode is different from the top surface of the top electrode adjacent to a second sidewall of the top electrode. One would have been motivated to do so in order to form contacts to the top electrode despite misalignment, paragraph 60.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897